—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 6, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a child care worker at a residential-treatment facility for troubled adolescents when he left his work station prior to the end of his shift without authorization, despite having received a prior warning that such conduct was unacceptable. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because he was terminated due to misconduct. We affirm. It has been held that leaving work early without authorization can constitute disqualifying misconduct (see, Matter of Elewa [Commissioner of Labor], 249 AD2d 618; Matter of Foster [Sweeney], 244 AD2d 628). Although claimant asserts that he had permission to leave work early, his supervisor’s contrary testimony created a credibility issue for the Board to resolve (see, Matter of Foster [Sweeney], supra). Accordingly, we conclude that the Board’s decision is supported by substantial evidence.
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.